DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Osawa fails to disclose the limitation “set a current actuator position based on a voltage signal received from the potentiometer upon stopping the actuator at an expiration of the calculated travel period”, the Examiner believes that the reference does teach the recited limitation. The control unit of Osawa provides a target shaft position and based upon the current shaft position which is provided by the potentiometer and moves the ventilator valve to where it matches the target shaft position. The target shaft position is a stationary set point and once the shaft reaches the set point it too will be stationary. The potentiometer would provide voltage signals throughout the movement of the shaft which would include when it reached the target set point. Upon reaching the target set point the actual position of the shaft would be updated and sent to the controller. Osawa discloses estimating the travel period in paragraph [0015] of the disclosure. If the target position was fully open, once the shaft reached the fully open target position it would stop at the expiration of the stroke time. 
As a result of the above arguments, the rejection of claims 1-12 and 20 remain. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa (JP 2016020720 A).
Regarding claim 1, Osawa teaches a system (¶ [0001]) for controlling a flow rate through an HVAC component (functional language), the system comprising:
a controller (Fig. 1, control device 200A) communicably coupled with a potentiometer (potentiometer 6) and an actuator (venture valve 103) configured to drive the HVAC component between multiple positions to affect the flow rate (functional language), the controller configured to:
determine an actuator position setpoint based on a flow rate setpoint (¶ [0021]);
drive the actuator to the actuator position setpoint using a calculated travel period (¶ [0015]);
and set a current actuator position based on a voltage signal received from the potentiometer
upon stopping the actuator at an expiration of the calculated travel period (¶ [0028]).
Regarding claim 6, Osawa teaches the system of claim 1, and Osawa further teaches wherein the potentiometer is coupled to an external analog input of the actuator (¶ [0020]; Fig. 1, fulcrum portion of lever 4, potentiometer 6).
Regarding claim 8, Osawa teaches the system of claim 1, and Osawa further teaches wherein the HVAC component is a valve (Fig.1, venture valve 103).
Regarding claim 12, Osawa teaches the system of claim 1, and Osawa further teaches wherein the calculated travel period is based on a stroke time of the actuator between a low endpoint position and a high endpoint position (¶ [0013], lines 110-113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2016020720 A) in view of Burt (US 20140277764 A1).
Regarding claim 2, Osawa teaches the system of claim 1, but Osawa fails to teach wherein the
flow rate setpoint is based on a zone temperature error.
Burt teaches of a system where the flow rate is determined through a comparison between the temperature of the room and the temperature setpoint, a zone temperature error (¶ [0027]). It would
have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Burt to modify Osawa to include zone temperature error to adjust the flow rate setpoint. Doing so would allow for the room to be maintained at a desired temperature (¶ [0028]).
Regarding claim 3, Osawa as modified teaches the system of claim 2, and Burt further teaches further comprising a temperature sensor communicably coupled to the controller (Fig. 1, room temperature sensor 52, room temperature controller 54).
Regarding claim 4, Osawa as modified teaches the system of claim 3, and Burt further teaches wherein the zone temperature error is based on a zone temperature setpoint and a zone temperature measurement from the temperature sensor (¶ [0027]).
Claims 5, 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2016020720 A) in view of Shiroyama et al. (JP H11348538 A) hereinafter referred to as Shiroyama.
Regarding claim 5, Osawa teaches the system of claim 1, but Osawa fails to teach wherein the
potentiometer is coupled to a gear train of the actuator.
Shiroyama teaches of an actuator controller that has a potentiometer built into the actuator (¶ 
[0016], lines 187-188) and where the actuator utilizes gears for movement (¶ [0028], lines323-324) making the potentiometer coupled to the gear train of the actuator. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Shiroyama to modify Osawa to have the potentiometer coupled to the gear train of the actuator. Doing so allows for the potentiometer to recognize the position of the actuator for improved room temperature control (¶ [0003], lines 36-37).
Regarding claim 7, Osawa teaches the system of claim 1, but Osawa fails to teach wherein the HVAC component is a damper.
Shiroyama teaches of an actuator controller that controls a damper (¶ [0003], lines 36-37). It
would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings Shiroyama to modify Osawa to have the actuator control a damper. Doing so allows for the correct mixture and control of air in the air conditioner system (¶ [0007]).
Regarding claim 9, Osawa teaches the system of claim 1, but Osawa fails to teach wherein setting the current actuator position based on the voltage signal received from the potentiometer comprises:
determining whether the voltage signal is lower than a low endpoint threshold;
in response to a determination that the voltage signal is not lower than the low endpoint
threshold, determining whether the voltage signal is higher than a high endpoint threshold; and
in response to a determination that the voltage signal is not higher than the high endpoint
threshold, calculating the current actuator position based on the voltage signal, the low endpoint threshold, and the high endpoint threshold.
Shiroyama teaches wherein setting the current actuator position based on the voltage signal
received from the potentiometer (¶ [0003], lines 39-37) comprises:
determining whether the voltage signal is lower than a low endpoint threshold (¶ [0023], lines
74-76);
in response to a determination that the voltage signal is not lower than the low endpoint
threshold, determining whether the voltage signal is higher than a high endpoint threshold (¶ [0023],
lines 74-76); and
in response to a determination that the voltage signal is not higher than the high endpoint
threshold, calculating the current actuator position based on the voltage signal, the low endpoint
threshold, and the high endpoint threshold (¶ [0027]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Shiroyama to modify Osawa to
include an endpoint and threshold calibration controller to the system. Doing so would reduce the deviation between the actual position and the set position within the damper system (¶ [0006]).
Regarding claim 10, Osawa teaches the system of claim 1, and Shiroyama further teaches wherein setting the current actuator position based on the voltage signal received from the potentiometer (¶ [0003], lines 39-37) comprises:
determining whether the voltage signal is lower than a low endpoint threshold (¶ [0023], lines
74-76);
in response to a determination that the voltage signal is lower than the low endpoint threshold,
resetting the low endpoint threshold to the voltage signal and calculating the current actuator position based on the low endpoint threshold (¶ [0025]).
Regarding claim 11, Osawa teaches the system of claim 1, and Shiroyama further teaches wherein setting the current actuator position based on the voltage signal received from the potentiometer (¶ [0003], lines 39-37) comprises:
determining whether the voltage signal is higher than a high endpoint threshold (¶ [0023], lines
74-76);
in response to a determination that the voltage signal is higher than the high endpoint 
threshold, resetting the high endpoint threshold to the voltage signal and calculating the current actuator position based on the high endpoint threshold (¶ [0025]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2016020720 A) in view of Burt (US 20140277764 A1) and Shiroyama et al. (JP H11348538 A) hereinafter referred to as Shiroyama.
Regarding claim 20, Osawa teaches a system (¶ [0001]) for controlling an airflow rate through a damper (functional language), the system comprising:
a controller (Fig. 1, control device 200A) communicably coupled with a potentiometer (potentiometer 6) and an incremental actuator (venture valve 103) configured to drive the damper between multiple positions to affect the airflow rate (functional language), the controller configured to:
operate the incremental actuator to the position setpoint (¶ [0029], lines 270-271);
receive a feedback signal from the potentiometer once the incremental actuator has stopped
changing position (¶ [0028]).
Osawa fails to teach determine a position setpoint for the incremental actuator based on a zone
temperature error;
overwrite a calculated position of the incremental actuator with a current position of the
incremental actuator based on the feedback signal.
Burt teaches of a system that determines a position setpoint for the incremental actuator based
on a zone temperature error (¶ [0027]). It would have been prima facie obvious to one of ordinary skill
in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of
Burt to modify Osawa to include zone temperature error to adjust the flow rate setpoint. Doing so
would allow for the room to be maintained at a desired temperature (¶ [0028]).
Osawa teaches of a system that overwrites a calculated position of the incremental actuator with a current position of the incremental actuator based on the feedback signal. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Shiroyama to modify Osawa as modified in view of Burt to include an endpoint and threshold calibration controller to the system. Doing so would reduce the deviation between the actual position and the set position within the damper system (¶ [0006]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762